Citation Nr: 1742928	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity neuropathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the case now lies with the RO in St. Louis, Missouri.

The December 2007 rating decision, in pertinent part, granted service connection for neuropathy of the right and left upper extremities, each rated noncompensable, effective from December 30, 2006 (date after separation from service).  The Veteran disagreed with the initial rating assigned for the neuropathy in his bilateral upper extremities.  

In October 2015, the Board issued a decision that granted service connection for a low back disability and increased initial ratings of 10 percent for the bilateral upper extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2016, the Court issued an order granted a Joint Motion for Remand (Joint Motion), which vacated the October 2015 Board decision to the extent that it denied entitlement to an initial rating in excess of 10 percent for neuropathy of the bilateral upper extremities.  In March 2017, the Board remanded the claims for action pursuant to the November 2016 Joint Motion.  The case has now been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's right and left upper extremity neuropathy was shown to have been manifested by symptoms of bilateral arm and hand pain, sensory disturbance, numbness, tingling, and paresthesias; and by a diagnosis of carpal tunnel syndrome which is productive of mild incomplete paralysis of the median and ulnar nerves.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right upper extremity neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Codes 8515, 8516 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for left upper extremity neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Codes 8515, 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's October 2015 remand, an addendum opinion was obtained from a previous March 2013 VA examiner on the nerves affected by service-connected neuropathy of the bilateral upper extremities.  Additionally, the Veteran was provided another VA peripheral nerves examination in May 2017 to ascertain the current nature and severity of his upper extremity neuropathy.  This VA examination was adequate to decide the claim on appeal because the report provided sufficient detail to determine the current severity of the Veteran's neuropathy.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Veteran's neuropathy of the bilateral upper extremities is currently assigned a 10 percent rating for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (for paralysis of the median nerve).  Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant arm and a 30 percent rating for the dominant arm.  Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the nondominant arm and a 50 percent rating for the dominant arm.  Complete paralysis of the median nerve warrants a 60 percent rating for the nondominant arm and 70 percent rating for the dominant arm.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  A 60 percent disability rating is warranted for complete paralysis of the ulnar nerve for the major extremity and a 50 percent rating for the minor extremity.  For incomplete paralysis, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the minor or major upper extremity.  A 30 percent rating is appropriate when there is moderate incomplete paralysis in the major extremity and a 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is appropriate when there is severe incomplete paralysis of the major extremity and a 30 percent rating requires severe incomplete paralysis in the minor extremity.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

In a February 2007 VA primary care note, the Veteran reported numbness in his arms that improved with movement.

On a September 2007 VA examination, the Veteran reported numbness in his hands.  He currently experienced symptoms when he was sitting for greater than two hours, at which time his hands would tingle and go numb from the elbows to his hands.  He rated this at 2 on a pain scale of 1 to 10, with no flare-ups worse than that.  The condition resolved when he moved his hands and did not affect his functioning or activities of daily living.  On physical examination, the Veteran was noted to be right-handed with 5/5 strength in his upper extremities.  Specifically, he was able to hold five-pound weights in both hands without problems, and get the tips of all fingers to touch the median folds of his palms, bilaterally.  There were no deformities noted in the hand.  Bilateral upper extremity neuropathy of an unknown etiology was diagnosed.

In an October 2008 statement, the Veteran indicated that he could not sleep a full night without waking 2 to 4 times because his arms went numb and he had to move them around and constantly reposition them.  He stated even when sitting still, he could not watch a full movie without having to move his hands or arms around to keep them from falling asleep; his fingers started to tingle and his hands went numb when changing a light bulb.

On April 2009 VA examination, the Veteran complained of continuous numbness and tingling sensations in both upper extremities, with the sensations typically starting in the thumb and index fingers of each hand before radiating through the rest of the hand and then into the shoulder.  He stated that these sensations occurred randomly and spontaneously at night and at rest, but were also aggravated by doing overhead activities.  He also stated that flare-ups occurred about once daily, lasting anywhere from 1 to 5 minutes.  He equated the tingling sensations with a severity of 0 to 2 on a scale of 1 to 10.  He further indicated that the sensations typically resolved by shaking his arm or massaging them, and that he remained functional.  He stated that he had not sought any treatment or taken any medication for this disability.  It was noted the nerves involved were the median and ulnar nerves.  On physical examination, the Veteran was noted to have equal and strong muscle strength in both extremities (5/5) with strong radial pulses.  The ulnar pulse was present and faint, and neurologically, he was appropriately responsive to all sensory stimuli.  Tinel's sign was negative and Phalen's sign was positive. 

In May 2009, the Veteran underwent an electromyography (EMG) study as part of his April 2009 VA examination.  The abnormal study was indicative of mild bilateral median sensory mononeuropathy at the flexor retinaculum, i.e., carpal tunnel syndrome.  It also showed that only the sensory fibers were involved and that there was no active denervation.  After reviewing this study, in a May 2009 supplemental opinion, the April 2009 VA examiner diagnosed bilateral carpal tunnel syndrome with compression neuropathy of the bilateral upper extremities.

On March 2013 VA examination, the Veteran reported experiencing "pins and needles" sensations in his hand and in his right forearms for 6 to 7 years, with episodes lasting 2 to 5 minutes each time.  He experienced similarly abnormal sensations in his entire left hand and forearm but less frequently than he did on the right.  He denied seeking medical attention for these sensory events and also noted that they did not interfere with the use of his upper limbs for activities of daily living or employment.  He denied weakness or persistent sensory loss of his upper limbs.  On physical examination, the Veteran had mild intermittent pain, mild paresthesias or dysesthesias, and mild numbness in the right and left upper extremities.  Muscle strength testing was 5/5 for the right and left elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  Reflexes were also normal for the right and left biceps, triceps, and brachioradialis.  Sensory examination was normal for the right and left shoulder area, inner/outer forearms, and hand/fingers.  No trophic changes were noted, and both Phalen's sign and Tinel's sign testing were normal for the right and left side.  Based on the foregoing findings, the examiner diagnosed mild, bilateral, sensory median neuropathy at the wrist.  The examiner determined that the only nerves affected were the median nerve, and that the Veteran had mild incomplete paralysis in both the right and left median nerves.  He indicated that this did not result in any functional impairment, nor did it impact the Veteran's ability to work.

In April 2013, the Veteran was afforded an EMG study as part of his March 2013 VA examination.  In an April 2013 supplemental report, the March 2013 VA examiner indicated that EMG studies indicated a normal right upper extremity and an abnormal left upper extremity.  The examiner further stated that there were no changes in the Veteran's symptoms from the April 2009 VA examination, and that there had been a "significant improvement" in his nerve conduction studies.  

In May 2013, the March 2013 VA examiner provided a supplemental opinion to state that he had reviewed the Veteran's claims file in conjunction with the examination.

In April 2017, an addendum opinion was obtained from the March 2013 VA examiner to identify the specific nerve(s) involved in the neuropathy of the Veteran's upper bilateral extremities.  The examiner stated that after reviewing the Veteran's records, "I find nothing having to do with any ulnar nerve involvement at all.  All symptoms, physical findings, electrodiagnostic findings, and final diagnoses refer only to median nerve involvement at the carpal tunnel."  In regard to the April 2009 VA examination report, the examiner explained that the May 2009 EMG showed involvement only of sensory fibers and the resulting diagnosis was bilateral carpal tunnel syndrome with compressive neuropathy of bilateral upper extremities involving the medial nerves only.  The examiner noted "[t]here is no involvement either by history, physical examination or electrodiagnostic studies of any involvement of the ulnar nerve.  The ulnar nerve was never discussed and never stated as a problem."

Most recently, the Veteran underwent another VA examination in May 2017.  The Veteran had moderate intermittent pain, moderate paresthesias or dysesthesias, and no numbness in the right and left upper extremities.  Muscle strength testing was 5/5 for the right and left elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  Reflexes were also normal for the right and left biceps, triceps, and brachioradialis.  Sensory examination was normal for the right and left shoulder area, inner/outer forearms, and hand/fingers.  No trophic changes were noted, and both Phalen's sign and Tinel's sign testing were positive for the right and left side.  The examiner determined that the nerves affected were the median nerve and the ulnar nerve, and that the Veteran had mild incomplete paralysis in both the median and the ulnar nerves, bilaterally.  The radial nerve (musculospiral nerve), musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group (5th & 6th cervicals), middle radicular group, and lower radicular group were not affected.

Based on the foregoing evidence, the Board finds that the Veteran's upper extremity neuropathy warrants a 10 percent rating for both the right and left side.  In particular, a 10 percent rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for mild incomplete paralysis of the median nerve.  During the March 2013 and May 2017 VA examinations, the Veteran was noted to have mild incomplete paralysis in both the right and left median nerves.

Additional factors that could provide a basis for further increase have been considered; however, it is not shown that the Veteran has or had functional loss beyond that compensated by the increased ratings assigned.  

Furthermore, the Board has considered whether it would be more appropriate to rate the Veteran's service-connected disability under any of the other diagnostic codes available for diseases of the peripheral nerves. 

In this regard, the November 2016 Joint Motion found that although the VA examination in March 2013 indicated that the ulnar nerve was not affected, the April 2009 VA examination report did indicate involvement of the ulnar nerve, as well as the median nerve.  The April 2017 addendum opinion again indicated that the record did not show any ulnar nerve involvement at all.  The examiner explained that the May 2009 EMG showed involvement only of sensory fibers and the resulting diagnosis was bilateral carpal tunnel syndrome with compressive neuropathy of bilateral upper extremities involving the medial nerves only.  Despite this opinion, the more recent VA examination in May 2017 shows that both the median nerves and the ulnar nerves are affected.  Thus, resolving any doubt in the Veteran's favor, the Board will assume that his service-connected upper extremity neuropathy affect both his median and ulnar nerves.

However, Diagnostic Code 8516, paralysis of the ulnar nerve, does not provide a disability rating in excess of 10 percent for mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  To that effect, the May 2017 VA examiner found that the Veteran had mild incomplete paralysis in the ulnar nerves, bilaterally  Thus, even if the service-connected right and left upper extremity neuropathy were rated under Diagnostic Code 8516, a rating in excess of 10 percent would not be warranted.

The Board also finds that a separate rating is not warranted under Diagnostic Code 8516, in addition to Diagnostic Code 8515.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

On review of the lay and medical evidence of record, the Board finds that the service-connected right and left upper extremity neuropathy should be provided a single rating under Diagnostic Code 8515 or Diagnostic Code 8516, and not separate ratings under those Diagnostic Codes, because providing separate ratings under those Diagnostic Codes would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Specifically, the record shows that the Veteran's neuropathy of the right and left wrists is manifested by numbness, tingling, and pain in the Veteran's right and left upper extremity, including in the arms and hands.  The functional effects of the Veteran's neuropathy of each extremity are the same, as discussed above, in regards to sensory complaints and the complaints of pain.  In contrast, there have been no findings of decreased strength or other symptoms distinguishing separate functional effects for each nerve.  See 38 C.F.R. § 4.14.  The April 2009, March 2013, and May 2017 VA examination reports indicate that there was no motor function impairment in the upper bilateral extremities as the muscle strength, reflex and sensory examinations were all normal and not affected by a nerve disorder.  Therefore, a separate rating for the ulnar nerve, in addition to that already assigned for the median nerve, would doubly compensate the Veteran for the same symptomatology and thus result in pyramiding.  Id.  The symptom cluster, anatomical location, and effects of the disabilities overlap and do not constitute separate and distinct manifestations of disability warranting separate ratings under Diagnostic Codes 8515 and 8516.

The November 2016 Joint Motion also sought clarification on the applicability of Diagnostic Codes 8512 and 8712, used for evaluating the lower radicular group with a minimum rating of 20 percent.  However, the May 2017 VA Peripheral Nerves examination report clearly shows that the lower radicular group was not affected by the service-connected bilateral upper extremity neuropathy.  Therefore, Diagnostic Codes 8512 and 8712 are not applicable in this case.

In summary, a rating in excess of 10 percent is not warranted for the right or left upper extremity neuropathy.  In so finding, the Board finds that the competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the neurological impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and increased initial ratings for the Veteran's right and left upper extremity neuropathy are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right upper extremity neuropathy is denied.

Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


